Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In line 1 of claim 15 delete “13” and replace it with “14” such that claim 15 depends upon claim 14.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or render obvious the present claims. Yang et al. (US 6,127,070) discloses cross-sections of vias (Fig 3a-3e) similar to this disclosed and claimed but does not disclose all of the limitations of the claims. For claim 1 the protrusion of the via cross-section from the first conductive line towards the second conductive line is not disclosed. For claim 11 while the cross section of a via is elliptical (Fig 3a & 3b) there is no disclosure of one of the axes of the ellipses being deviated from the either axis defined by the conductive line. For claim 16 a method of using a rectangular recess in the photomask to produce an elliptical shape in the dielectric layer is not disclosed. Note that in all these cases while a specific limitation is referenced, all limitations present in the claims were considered in view of which prior art was applicable to the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896